DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed February 14, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.


Response to Arguments
Applicant's arguments filed February 14, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-20 are pending, of which claims 1, 10, and 17 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Allouche (US 2019/0251593) (hereinafter Allouche) in view of Datta et al. (US 2017/0364948) (hereinafter Datta).
Regarding claim 1, Allouche teaches a method of automatically generating, by a server, a preliminary copy suggestion for directed content associated with web content of the website based at least on an embedded form of the web content using a deep learning model (see Fig. 10, para [0185], para [0192-0193], discloses prediction engine applying deep learning to generating a copy of campaign creatives (preliminary copy suggestion) for campaigns (directed content) associated with historical creatives of respective companies campaigns based on campaign parameters including creatives, landing page, and/or lead generation form to generate new experiment campaign using deep learning); interactively receiving, by the sever, a revision to the directed content from a user (see Fig. 9, Fig. 11, para [0175-0176], para [0184], discloses iteratively receiving updated ad campaigns (revision directed content)); iteratively modifying, by the server, the preliminary copy suggestion based on a combination of the received revision and use of the deep learning model to generate a modified copy suggestion (see Fig. 11, para [0184-0185], para [0193], discloses iteratively modifying campaign creatives based on combination of user input data and deep learning to generate particular creatives (modified copy  suggestion) for recommendations of new campaign experiments).
Allouche does not explicitly teach wherein the deep learning model includes a combination of encoding and decoding  of a featurized form of  the web content of the website;  validating the modified copy suggestion; and when the modified copy suggestion is valid, providing the modified copy suggestion for the directed content for the website to the user.
Datta teaches wherein the deep learning model includes a combination of encoding and decoding  of a featurized form of  the web content of the website (see para [0068-0070], para [0097], discloses machine learning including generating customized web page by manipulation of HTML to modify web page with customized content); validating the modified copy suggestion (see para [0042-0046], discloses validating manipulated features of web page); and when the modified copy suggestion is valid, providing the modified copy suggestion for the directed content for the website to the user (see para [0114], para [0119], discloses providing customized features to web page).
Allouche/Datta are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche to validate data from disclosure of Datta. The motivation to combine these arts is disclosed by Datta as “improvements to the customization of digital content, (para [0006]) and validating data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Allouche teaches a system, comprising: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to (see para [0014], discloses processor): automatically generate, by a server, a preliminary copy suggestion for directed content associated with web content of the website based at least on an embedded form of the web content using a deep learning model and content of a website (see Fig. 10, para [0185], para [0192-0193], discloses prediction engine applying deep learning to generating a copy of campaign creatives (preliminary copy suggestion) for campaigns (directed content) associated with historical creatives of respective companies campaigns based on campaign parameters including creatives, landing page, and/or lead generation form to generate new experiment campaign using deep learning); interactively receive, by the sever, a revision to the directed content from a user (see Fig. 9, Fig. 11, para [0175-0176], para [0184], discloses iteratively receiving updated ad campaigns (revision directed content)); iteratively modify, by the server, the preliminary copy suggestion based on a combination of the received revison and use of the deep learning model to generate a modified copy suggestion (see Fig. 11, para [0184-0185], para [0193], discloses iteratively modifying campaign creatives based on combination of user input data and deep learning to generate particular creatives (modified copy  suggestion) for recommendations of new campaign experiments).
Allouche does not explicitly teach wherein the deep learning model includes at least encoding in a featurized form of the web content of the website; validate the modified copy suggestion; and when the modified copy suggestion is valid, provide the modified copy suggestion for the directed content for the website to the user.
Datta teaches wherein the deep learning model includes a combination of encoding and decoding  of a featurized form of  the web content of the website (see para [0068-0070], para [0097], discloses machine learning including generating customized web page by manipulation of HTML to modify web page with customized content); validating the modified copy suggestion (see para [0042-0046], discloses validating manipulated features of web page); and when the modified copy suggestion is valid, providing the modified copy suggestion for the directed content for the website to the user (see para [0114], para [0119], discloses providing customized features to web page).
Allouche/Datta are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche to validate data from disclosure of Datta. The motivation to combine these arts is disclosed by Datta as “improvements to the customization of digital content, (para [0006]) and validating data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 11, Alllouche/Datta teach a method of claim 1 and a system if claim 10. 
Allouche further teaches generating a plurality of preliminary copy suggestions based on the deep learning model and content of the website (see para [0176], para [0193], discloses generating a targeted advertising campaigns specifying campaign parameters including creatives based on deep learning); receiving a selection, from the user, of a first preliminary copy suggestion of the plurality of preliminary copy suggestions (see para [0185], discloses receiving optimized parameters including creatives that have performed successfully); and modifying the first preliminary copy suggestion based on the revison and the deep learning model to generate the modified copy suggestion (see Fig. 5, Fig. 7, para [0134-0135], para [0161, 0235], discloses modifying transformed content based on user engagement activity and curated social community monitoring of custom author crowds and generating recommended aspect for future content).

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allouche et al. (US 2019/0251593) (hereinafter Allouche) in view of Datta et al. (US 2017/364948) (hereinafter Datta) as applied to claims 1 and 10, and in further view of Ghorbani et al. (US 2021/0152604) (hereinafter Ghorbani).
Regarding claims 3 and 12, Allouche/Datta teach a method of claim 1 and a system if claim 10. 
Allouche/Datta do not explicitly teach extracting the content of the website using web crawling; encoding the extracted content with embedding contexts of the extracted content in the deep learning model; decoding a preliminary copy suggestion based on the encoded content; and generating the copy suggestion based on the preliminary copy suggestion.
Ghorbani teaches extracting the content of the website using web crawling (see para [0103], discloses extracting data using web indexing based on customer purchase preferences);  encoding the extracted content with embedding contexts of the extracted content in the deep learning model (see para [0109-0110], para [0114], discloses encoding terms extracted keywords from content with sentiment data implementing machine-learning techniques); decoding a preliminary copy suggestion based on the encoded content (see Fig. 12, para [0180-0181], discloses merchant offers based on detected customer action event); and generating the copy suggestion based on the preliminary copy suggestion (see para [0180-0181], discloses sending advertisement to customer based on data selections customized for respective customer).
Allouche/Datta/Ghorbani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche/Datta to encode extracted content from disclosure of Ghorbani. The motivation to combine these arts is disclosed by Ghorbani as “leverage customer interactions and analytics 132 to improve the probability of sales” (para [0038]) and encoding extracted data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allouche in view of Datta as applied to claims 1 and 10, and in further view of Dekel et al. (US 2016/0042393) (hereinafter Dekel).
Regarding claims 4 and 13, Allouche/Datta teach a method of claim 1 and a system if claim 10. 
Allouche/Datta do not explicitly teach wherein validating the modified copy suggestion further comprises: determining that the modified copy suggestion is invalid when one or more words in the modified copy suggestion match a word in a dictionary of disapproved words.
Dekel teaches determining that the modified copy suggestion is invalid when one or more words in the modified copy suggestion match a word in a dictionary of disapproved words (see Fig. 6, Fig. 8, para [0074-0075], para [0086], para [0214-0216], discloses determining validation of ad data or ad data has errors in modifying keywords in ad data, to match keywords in Ad_group negative keywords).
Allouche/Datta/Dekel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche/Datta to match disapproved words from disclosure of Dekel. The motivation to combine these arts is disclosed by Dekel as “facilitating the management of online ad information” (para [0023]) and matching disapproved words is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 14, Allouche/Datta teach a method of claim 1 and a system if claim 10. 
Allouche/Datta do not explicitly teach wherein validating the modified copy suggestion further comprises: determining that the modified copy suggestion is invalid when the modified copy suggestion contradicts the content of the website.
Dekel teaches wherein validating the modified copy suggestion further comprises: determining that the modified copy suggestion is invalid when the modified copy suggestion contradicts the content of the website (see Fig. 4, para [0056-0057], para [0070], para [0214-0216], discloses determining validation of ad data or errors in ad data when edits to ad data is compared to most recently posted ads and have exceptions (contradicts) according to exception handling policies).
Allouche/Datta/Dekel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche/Datta to match disapproved words from disclosure of Dekel. The motivation to combine these arts is disclosed by Dekel as “facilitating the management of online ad information” (para [0023]) and matching disapproved words is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Allouche/Datta teach a method of claim 1.
Allouche/Datta do not explicitly teach wherein validating the modified copy suggestion further comprises: determining that the modified copy suggestion is invalid when the modified copy suggestion is irrelevant to a context of the content of the website.
Dekel teaches wherein validating the modified copy suggestion further comprises: determining that the modified copy suggestion is invalid when the modified copy suggestion is irrelevant to a context of the content of the website (see Fig. 3, para [0007], para [0053], para [0070], para [0214-0216], discloses determining validation of ad data or errors in ad data when determining relevancy of target ads based on inferred user activity including relevancy of content in a document requested by a user).
Allouche/Datta/Dekel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche/Datta to match disapproved words from disclosure of Dekel. The motivation to combine these arts is disclosed by Dekel as “facilitating the management of online ad information” (para [0023]) and matching disapproved words is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Allouche/Datta teach a method of claim 1.
Allouche/Datta do not explicitly teach determining whether to reject the received input from the user based on the deep learning model; and providing a notice to the user when it is determined to reject the received input from the user.
Dekel teaches determining whether to reject the received input from the user based on the deep learning model (see Fig. 4, para [0119], para [0184-0186], discloses determining to reject user input data based on errors); and providing a notice to the user when it is determined to reject the received input from the user (see para [0119], para [0184-0186], discloses notifying user that items with errors will not be posted).
Allouche/Datta/Dekel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche/Datta to match disapproved words from disclosure of Dekel. The motivation to combine these arts is disclosed by Dekel as “facilitating the management of online ad information” (para [0023]) and matching disapproved words is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Allouche in view of Datta as applied to claims 1 and 10, and in further view of Armbrust et al. (US 2019/0034964) (hereinafter Armbrust).
Regarding claim 7, Allouche/Datta teach a method of claim 1.
Allouche/Datta do not explicitly teach wherein validating the modified copy suggestion further comprises: determining that the modified copy suggestion is invalid when the modified copy suggestion fails to meet a grammar requirement.
Ambrust teaches wherein validating the modified copy suggestion further comprises: determining that the modified copy suggestion is invalid when the modified copy suggestion fails to meet a grammar requirement (see para [0021], discloses determining advertisements with grammar errors according to grammar/spellcheck libraries).
Allouche/Datta/Armbrust are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche/Datta to include grammar requirements from disclosure of Armbrust. The motivation to combine these arts is disclosed by Armbrust as “Interactive advertising provides opportunities for advertisers to target their ads to a receptive audience” (para [0011]) and including grammar requirements is irrelevant is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allouche in view of Datta as applied to claims 1 and 10, and in further view of Armbrust et al. (US 2019/0034964) (hereinafter Armbrust).
Regarding claim 9, Allouche/Datta teach a method of claim 1.
Allouche/Datta do not explicitly teach wherein the deep learning model comprises an encoder and a decoder, the encoder encoding an embedded form of contexts with the content of the website, and the decoder decoding encoded copy for generating the copy suggestion.
Venkatraman teaches wherein the deep learning model comprises an encoder and a decoder, the encoder encoding an embedded form of contexts with the content of the website, and the decoder decoding encoded copy for generating the copy suggestion (see Fig. 1, para [0033], para [0085], discloses encoding and decoding context of advertisement data).
Allouche/Datta/Venkatraman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche/Datta to encode and decode context of website content from disclosure of Venkatraman. The motivation to combine these arts is disclosed by Venkatraman as “Other devices can browse the advertisements and identify devices of interest based on the broadcast information” (para [0083]) and encoding and decoding context of website content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allouche (US 2019/0251593) (hereinafter Allouche) in view of Li (US 2020/0242666) (hereinafter Li).
Regarding claim 17, Allouche teaches a method for interactively designing copy of a directed content, the method comprising: automatically providing, by the server through the interactive user interface, a first copy suggestion for the directed content associated with web content, wherein the first copy suggestion is based at least on an embedded form of the web content of the website using a deep learning model (see Fig. 10, para [0185], para [0192-0193], discloses prediction engine applying deep learning to generating a copy of campaign creatives (preliminary copy suggestion) for campaigns (directed content) associated with historical creatives of respective companies campaigns based on campaign parameters including creatives, landing page, and/or lead generation form to generate new experiment campaign using deep learning); interactively receiving, by the server, a revision to modify at least a part of the first copy suggestion through the interactive user interface (see Fig. 9, Fig. 11, para [0175-0176], para [0184], discloses iteratively receiving updated ad campaigns (revision of first copy of directed content)); and iteratively providing in real-time, by the interactive user interface, a second copy suggestion for the directed content for the website based on the received revision and the content of the website (see Fig. 11, para [0184-0185], para [0193], discloses iteratively modifying second campaign creatives based on updated creatives for recommendations of new campaign experiments). 
Allouche does not explicitly teach receiving, by a server location information of a website through an interactive user interface.
Li teaches receiving, by a server, location information of a website through an interactive user interface (see Fig. 3, Fig. 9, para [0078-0079], discloses receiving location information from social networks through an interactive user interface).
Allouche/Li are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche to include location information through an interactive interface from disclosure of Li. The motivation to combine these arts is disclosed by Li as “provide improved location-based open social networks” (para [0012]) and including location information through an interactive interface is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Allouche/Li teach a method of claim 17.
Allouche further teaches wherein the directed content is an advertisement (see para [0014], discloses targeted advertisement campaigns is analogous to directed content).

Regarding claim 20, Allouche/Li teach a method of claim 17.
Allouche further teaches wherein the user input is a word (see para [0083], discloses user input notes).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Allouche  in view of Li (US 2020/0242666) (hereinafter Li), as applied to claim 17, and in further view of Elbaum et al. (US 2011/0231250) (hereinafter Elbaum).
Regarding claim 19, Allouche/Li teach a method of claim 17.
Allouche/Li do not explicitly teach receiving a notification indicating no copy suggestion is available based on the user input.
Elbaum teaches receiving a notification indicating no copy suggestion is available based on the user input (see Fig. 5, para [0038], discloses receiving notification that no advertisement is sent responsive to a received request).
Allouche/Li/Elbaum are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Allouche/Li to receive notification of no copy suggestion is available from disclosure of Li. The motivation to combine these arts is disclosed by Li as “advertisements are displayed in a personalized dedicated viewing frame” (para [0002]) and receiving notification of no copy suggestion is available is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159